6 Harbor Park Dr., LLC v Town of N. Hempstead (2015 NY Slip Op 03346)





6 Harbor Park Dr., LLC v Town of N. Hempstead


2015 NY Slip Op 03346


Decided on April 22, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2013-01671
 (Index No. 11639/10)

[*1]6 Harbor Park Drive, LLC, appellant, 
vTown of North Hempstead, respondent, et al., defendants.


Parker Waichman LLP, Port Washington, N.Y. (Jay L.T. Breakstone of counsel), for appellant.
Linda B. Zuech, Acting Town Attorney, Manhasset, N.Y. (Lorienton N.A. Palmer of counsel), for respondent.

DECISION & ORDER
In a consolidated action to recover damages for injury to property, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Bruno, J.), dated December 18, 2012, as denied its motion pursuant to CPLR 3126, inter alia, to strike the answer of the defendant Town of North Hempstead or to preclude that defendant from adducing evidence at trial.
ORDERED that the order is affirmed insofar as appealed from, with costs.
"The determination whether to strike a pleading or to preclude evidence for failure to comply with court-ordered disclosure lies within the sound discretion of the court" (Palmieri v Piano Exch., Inc., 124 AD3d 611; see Neenan v Quinton, 110 AD3d 967, 968). However, the drastic remedy of striking a pleading or even precluding evidence pursuant to CPLR 3126 should not be imposed unless the failure to comply with discovery demands or orders is clearly willful and contumacious (see Mackenzie v City of N.Y., 125 AD3d 821; Palmieri v Piano Exch., Inc., 124 AD3d at 612; Gutman v Cabrera, 121 AD3d 1042, 1043). Here, the plaintiff failed to make such a showing.
The plaintiff's remaining contentions are without merit.
Accordingly, the Supreme Court providently exercised its discretion in denying the plaintiff's motion pursuant to CPLR 3126, inter alia, to strike the Town's answer or to preclude the Town from adducing evidence at trial.
RIVERA, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court